DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, an information disclosure statement (IDS) has been filed on 8/27/2019 and reviewed by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9-11, and 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Teubner (PGPub #2017/0158348).
Regarding claim 1, Teubner teaches a flap actuation system comprising: a fixed beam (Shown below in figure 3) coupled to and extending downward from a fixed wing portion of a wing of an aircraft (1 as seen below in figure 3); a rocking lever plate (Shown below in figure 3) pivotably coupled to the fixed beam via a first coupling (As seen below in figure 3, and Paragraph 52, lines 1-5), the rocking lever plate coupled to a forward end of a flap bracket (As seen below in figure 3) disposed on a bottom side of a flap of the wing (7 as seen below in figure 3); a crank arm (31); a crank rod (37) coupled between the crank arm and the rocking lever plate (31, 37, and 39 as seen in figure 3), the crank rod coupled to the rocking lever plate via a second coupling (Shown below in figure 3) that is spaced apart from the first coupling (35 as seen below in figure 3); and a flap link (Shown below in figure 3) coupled between the rocking lever plate and an aft end of the flap bracket (Shown below in figure 3), such that actuation of the crank arm pivots the rocking lever plate to move the flap between a stowed position and a deployed position relative to the fixed wing portion (Paragraph 52, lines 1-8).

    PNG
    media_image1.png
    778
    574
    media_image1.png
    Greyscale


Regarding claim 9, Teubner teaches the flap actuation system of claim 1, further including a geared rotary actuator (GRA) (Paragraph 51, lines 6-14), the crank arm coupled to and driven by the GRA (Paragraph 51, lines 6-14).
Regarding claim 10, Teubner teaches the flap actuation system of claim 9, wherein the GRA is coupled to the fixed beam (33 as seen above in figure 3).
Regarding claim 11, Teubner teaches an aircraft wing comprising: a fixed wing portion (1 as seen in figure 3); a flap (7); and a flap actuation system coupled to the fixed wing portion to move the flap relative to the fixed wing portion between a stowed position and a deployed position (As seen above in figure 3, and Paragraph 52, lines 1-8), the flap actuation system including: a fixed beam (Shown above in figure 3) coupled to and extending downward from the fixed wing portion (Shown above in figure 3); a rocking lever plate (Shown above in figure 3) pivotably coupled to the fixed beam (Shown above in figure 3, and Paragraph 52, lines 1-5), the rocking lever plate coupled to a forward end of a flap bracket (Shown above in figure 3) disposed on a bottom side of the flap (7 as seen above in figure 3), the rocking lever plate to be rotated relative to the fixed beam via a rotary actuator (33 as seen above in figure 3, and Paragraph 52, lines 1-8); and a flap link (Shown above in figure 3) coupled between the rocking lever plate and an aft end of the flap bracket (Shown above in figure 3), the fixed beam, the rocking lever plate, the flap bracket, and the flap link oriented generally streamwise (Shown above in figure 3).
Regarding claim 18, Teubner teaches the aircraft wing of claim 11, wherein the flap actuation system is a first flap actuation system (25 as seen in figure 4), further including a second flap actuation system (25 as seen in figure 4), the second flap actuation system to move the flap between the stowed position and the deployed position (7, and 25 as seen in figure 4, and Paragraph 52, lines 1-8).
Claims 20 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Rudolph (US #4,669,687).
Regarding claim 20, Rudolph teaches a flap actuation system comprising: a fixed beam (22) coupled to and extending downward from a fixed wing portion of a wing of an aircraft (10, and 22 as seen in figure 1); a rocking lever plate (32) pivotably coupled to the fixed beam via a first coupling (Column 5, line 55-Column 6, line 6), the rocking lever plate coupled to a forward end of a flap bracket (32, and 64 as seen in figure 1) disposed on a bottom side of a flap of the wing (20, 32, and 64 as seen in figure 1); a linear actuator (86 )having an output shaft (86 as seen in figure 3); a connecting arm (38) coupled between the output shaft (38b, and 86 as seen in figure 3, and Column 9, lines 41-56) and the rocking lever plate (34b, 36b, and 38b as seem in figure 3), the connecting arm coupled to the rocking lever plate via a second coupling (34b, 36b, and 38b as seem in figure 3) that is spaced apart from the first coupling (28, and 36 as seen in figure 1); and a flap link (68) coupled between the rocking lever plate and an aft end of the flap bracket (20, 32, and 68 as seen in figure 1), such that actuation of the output shaft pivots the rocking lever plate to move the flap between a stowed position and a deployed position relative to the fixed wing portion (Column 7, lines 16-31, and Column 9, lines 41-56).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rudolph (US #4,669,687) in view of Teubner (PGPub #2017/0158348).
Regarding claim 1, Rudolph teaches a flap actuation system comprising: a fixed beam (22) coupled to and extending downward from a fixed wing portion of a wing of an aircraft (10, and 22 as seen in figure 1); a rocking lever plate (32) pivotably coupled to the fixed beam via a first coupling (Column 5, line 55-Column 6, line 6), the rocking lever plate coupled to a forward end of a flap bracket (32, and 64 as seen in figure 1) disposed on a bottom side of a flap of the wing (20, 32, and 64 as seen in figure 1); an actuator (86), a crank rod (38) coupled between the actuator (38b, and 86 as seen in figure 3, and Column 9, lines 41-56) and the rocking lever plate (34b, 36b, and 38b as seem in figure 3), the rod coupled to the rocking lever plate via a second coupling (34b, 36b, and 38b as seem in figure 3) that is spaced apart from the first coupling (28, and 36 as seen in figure 1); and a flap link (68) coupled between the rocking lever plate and an aft end of the flap bracket (20, 32, and 68 as seen in figure 1), such that actuation of the actuator pivots the rocking lever plate to move the flap between a stowed position and a deployed position relative to the fixed wing portion (Column 7, lines 16-31, and Column 9, lines 41-56).  But, Rudolph does not teach that the actuator has a crank arm.
However, Teubner does teach that the actuator has a crank arm (31).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the actuator have a crank arm because Rudolph and Teubner are both flap deployment systems.  The motivation for having the actuator have a crank arm is that it allows the system to use leverage to help deploy the flap.
Regarding claim 2, Rudolph as modified by Teubner teaches the flap actuation system of claim 1, wherein the flap bracket and the flap link are pivotable out-of-plane relative to the rocking lever plate (Column 7, lines 37-61, and Column 8, lines 14-35 of Rudolph), thereby enabling the flap to undergo a conical motion as the flap is moved between the stowed position and the deployed position (Column 7, lines 37-61, and Column 8, lines 14-35 of Rudolph).
Regarding claim 3, Rudolph as modified by Teubner teaches the flap actuation system of claim 2, wherein the rocking lever plate and the flap bracket are coupled via a third coupling (64 of Rudolph), the flap link and the rocking lever plate are Page 2 of 7Attorney Docket No.: 19-1162-US-NPPreliminary Amendmentcoupled via a fourth coupling (70 of Rudolph), and the flap link and the flap bracket are coupled via a fifth coupling (72 of Rudolph).
Regarding claim 4, Rudolph as modified by Teubner teaches the flap actuation system of claim 3, wherein the third, fourth, and fifth couplings are two degree-of-freedom (DOF) joints (Column 7, line 62-Column 8, line 13 of Rudolph).
Regarding claim 5, Rudolph as modified by Teubner teaches the flap actuation system of claim 4, wherein the third, fourth, and fifth couplings are ball joints or spherical bearings (Column 7, line 62-Column 8, line 13 of Rudolph).
Regarding claim 6, Rudolph as modified by Teubner teaches the flap actuation system of claim 4, wherein the first coupling is a one DOF joint such that the rocking lever plate remains within a plane during movement (Column 5, line 55-Column 6, line 6 of Rudolph).
Regarding claim 7, Rudolph as modified by Teubner teaches the flap actuation system of claim 1, wherein an aft end of the flap link moves spanwise when the flap is moved between the stowed position and the deployed position (Column 7, lines 37-61, and Column 8, lines 14-35 of Rudolph, the conical motion of the flap would cause span wise motion of the ft end of link 68 mounted at 72).
Regarding claim 8, Rudolph as modified by Teubner teaches the flap actuation system of claim 1, wherein the second coupling is a predetermined distance from the first coupling (28, and 36 as seen in figure 1 of Rudolph), and the crank arm has an arm length that is not less than a predetermined fraction of the predetermined distance (28, 36, and 38 as seen in figure 1 of Rudolph, as can be seen the length of the crank arm and the length between the couplings are each fixed and the crank arm is less than the distance between the couplings) to provide a mechanical advantage with respect to actuator load relative to linear force applied via the crank rod to move the flap (38b, and 86 as seen in figure 3, Column 9, lines 41-56 of Rudolph, it is an inherent feature of a crank arm to provide a mechanical advantage to the actuator load to help move the system).
Regarding claim 9, Rudolph as modified by Teubner teaches the flap actuation system of claim 1, but Rudolph does not teach a geared rotary actuator (GRA), the crank arm coupled to and driven by the GRA.  However, Teubner does teach a geared rotary actuator (GRA) (Paragraph 51, lines 6-14), the crank arm coupled to and driven by the GRA (Paragraph 51, lines 6-14).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a geared rotary actuator coupled to the crank arm because Rudolph and Teubner are both flap deployment systems.  The motivation for having a geared rotary actuator coupled to the crank arm is that it is a system that can produce a lot of torque to help deploy the flap.
Regarding claim 10, Rudolph as modified by Teubner teaches the flap actuation system of claim 9, but Rudolph does not teach that the GRA is coupled to the fixed beam.  However, Teubner does teach that the GRA is coupled to the fixed beam (33 as seen above in figure 3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the GRA coupled to the fixed beam because Rudolph and Teubner are both flap deployment systems.  The motivation for having the GRA coupled to the fixed beam is that it helps to create a strong support for the GRA.
Regarding claim 11, Rudolph teaches an aircraft wing comprising: a fixed wing portion (10); a flap (20); and a flap actuation system coupled to the fixed wing portion (10, and 22 as seen in figure 1) to move the flap relative to the fixed wing portion between a stowed position and a deployed position (Column 7, lines 16-31, and Column 9, lines 41-56), the flap actuation system including: a fixed beam (22) coupled to and extending downward from the fixed wing portion (10, and 22 as seen in figure 1); a rocking lever plate (32) pivotably coupled to the fixed beam (Column 5, line 55-Column 6, line 6), the rocking lever plate coupled to a forward end of a flap bracket (32, and 64 as seen in figure 1) disposed on a bottom side of the flap (20, 32, and 64 as seen in figure 1), the rocking lever plate to be rotated relative to the fixed beam via a actuator (34b, 36b,38b, and 86 as seen in figure 3, and Column 9, lines 41-56); and a flap link (68) coupled between the rocking lever plate and an aft end of the flap bracket (20, 32, and 68 as seen in figure 1), the fixed beam, the rocking lever plate, the flap bracket, and the flap link oriented generally streamwise (22, 32, 64, 68, and 72 as seen in figure 1).  But Rudolph does not teach that the actuator is a rotary actuator.
However, Teubner does teach that the actuator is a rotary actuator (Paragraph 51, lines 6-14).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the actuator be a rotary actuator because Rudolph and Teubner are both flap deployment systems.  The motivation for having the actuator be a rotary actuator is that it is a system that can produce a lot of torque to help deploy the flap.
Regarding claim 12, Rudolph as modified by Teubner teaches the aircraft wing of claim 11, wherein the flap bracket and the flap link are pivotable out-of-plane relative to the rocking lever plate (Column 7, lines 37-61, and Column 8, lines 14-35 of Rudolph), thereby enabling the flap to undergo a conical motion when the flap is moved between the stowed position and the deployed position (Column 7, lines 37-61, and Column 8, lines 14-35 of Rudolph).
Regarding claim 13, Rudolph as modified by Teubner teaches the aircraft wing of claim 12, wherein the rocking lever plate and the flap bracket are coupled via a first coupling (64 of Rudolph), the flap link and the rocking lever plate are Page 4 of 7Attorney Docket No.: 19-1162-US-NPPreliminary Amendmentcoupled via a second coupling (70 of Rudolph), and the flap link and the flap bracket are coupled via a third coupling (72 of Rudolph).
Regarding claim 14, Rudolph as modified by Teubner teaches the aircraft wing of claim 13, wherein the first, second, and third couplings are two degree-of-freedom (DOF) joints (Column 7, line 62-Column 8, line 13 of Rudolph).
Regarding claim 15, Rudolph as modified by Teubner teaches the aircraft wing of claim 14, wherein the rocking lever plate is coupled to the fixed beam via a one DOF joint such that the rocking lever plate remains within a plane during movement (Column 5, line 55-Column 6, line 6 of Rudolph).
Regarding claim 16, Rudolph as modified by Teubner teaches the aircraft wing of claim 11, wherein the flap is moved spanwise when the flap is moved between the stowed position and the deployed position (Column 7, lines 37-61, and Column 8, lines 14-35 of Rudolph, the conical motion causes at least a portion of the flap to move in a spanwise direction during the flap motion).
Regarding claim 17, Rudolph as modified by Teubner teaches the aircraft wing of claim 11, further including a flap actuation fairing (42, and 44 of Rudolph) coupled to the fixed wing portion (10, 42, and 44 as seen in figure 1 of Rudolph) and covering at least a portion of the flap actuation system (42, and 44 as seen in figure 1 of Rudolph), the flap actuation fairing oriented streamwise (42, and 44 as seen in figure 1 of Rudolph).
Regarding claim 18, Rudolph as modified by Teubner teaches the aircraft wing of claim 11, wherein the flap actuation system is a first flap actuation system (38b as seen in figure 5 of Rudolph), further including a second flap actuation system (38b as seen in figure 5 of Rudolph), the second flap actuation system to move the flap between the stowed position and the deployed position  (Column 7, lines 16-31, and Column 9, lines 41-56 of Rudolph).
Regarding claim 19, Rudolph as modified by Teubner teaches the aircraft wing of claim 18, wherein a flap hingeline of the first flap actuation system is offset from and non-parallel to a flap hingeline of the second flap actuation system (The flap actuation systems seen in figure 12, and Column 7, lines 37-61, and Column 8, lines 14-35 of Rudolph).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Teubner (PGPub #2017/0158348) in view of Rudolph (US #4,669,687).
Regarding claim 20, Teubner teaches a flap actuation system comprising: a fixed beam (Shown above in figure 3) coupled to and extending downward from a fixed wing portion of a wing of an aircraft (Shown above in figure 3); a rocking lever plate (Shown above in figure 3) pivotably coupled to the fixed beam (Shown above in figure 3, and Paragraph 52, lines 1-5) via a first coupling (35 as seen above in figure 3), the rocking lever plate coupled to a forward end of a flap bracket (Shown above in figure 3, and Paragraph 52, lines 1-5) disposed on a bottom side of a flap of the wing (7 as seen above in figure 3); an actuator (33) having an output shaft (31); a connecting arm (37) coupled between the output shaft and the rocking lever plate (31, and 37 as seen above in figure 3), the connecting arm coupled to the rocking lever plate via a second coupling (Shown above in figure 3) that is spaced apart from the first coupling (35 as seen above in figure 3); and a flap link (Shown above in figure 3) coupled between the rocking lever plate and an aft end of the flap bracket (Shown above in figure 3), such that actuation of the output shaft pivots the rocking lever plate to move the flap between a stowed position and a deployed position relative to the fixed wing portion (Paragraph 52, lines 1-8).  But, Teubner does not teach that the actuator is a linear actuator.
However, Rudolph does teach that the actuator is a linear actuator (86).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the actuator be a linear actuator because Teubner and Rudolph are both flap deployment systems.  The motivation for having the actuator be a linear actuator is that linear actuators provide direct translation for the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647